Citation Nr: 1431755	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  07-38 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant and her daughters


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1947 to October 1951 and from August 1955 to October 1957.  He died in January 2006, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the appellant's claim for service connection for the cause of the Veteran's death.  

In September 2013, the Board remanded the matter to allow the appellant's current representative, the Mississippi Veterans Affairs Board (MSVAB), an opportunity to review the claims file and to complete a VA Form 646.  The claims file shows that the RO contacted the MSVAB in January 2014, and was advised that since no acknowledgment letter was sent to the appellant, MSVAB was not her representative.  In May 2014, the Board sent the appellant a letter requesting that she clarify who her representative is or to elect to represent herself.  The Board also provided the appellant the appropriate forms to appoint a new representative, and indicated to her that if she did not respond, it would be assumed she wished to represent himself.  The appellant mailed the attached "Pro Se Election Form" which was received in June 2014.  She stated, "I do not have anyone to represent me, am not able to represent myself.  Can not travel due to my health."  However, the appellant did not provide any valid authorization (VA Form 21-22 or 21-22a) signed by a representative.  Therefore, the Board finds that the appellant is not represented at this time before VA. 

The Veteran testified at a hearing in July 2009 before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ, or RO).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, remand is necessary for additional development.  The claims file contains private treatment records from West Clinic, which indicate in November 2005 that the Veteran was being placed on hospice care.  The Veteran's death certificate indicates that he died at home in January 2006.  While the claims file contains VA and private treatment records, it does not appear that an effort has been made to obtain any hospice care records in particular.  It is noted that in a December 2009 letter, the RO had earlier requested the appellant to identify private physicians/facilities that have treated the Veteran prior to his death, and to furnish a medical release so that VA may obtain pertinent records on her behalf, but she did not provide information regarding the Veteran's hospice care.  In order to afford the appellant's claim every consideration and due process, the RO should seek to obtain copies of these records for association with the claims file.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and request that she identify by name and address the hospice care provider who furnished care to the Veteran from November 2005 until his death in January 2006, as well provide any necessary medical releases in order to allow the RO to obtain copies of the Veteran's hospice care records any other treatment the Veteran received just prior to his death (which is not already associated with the file).  Thereafter, attempts should be made to obtain those records.  If no records can be obtained, any attempts must be documented for the record.  

2.  Thereafter, readjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, furnish the appellant a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2013).



